     Case 2:15-cv-11448 Document 20 Filed 06/11/20 Page 1 of 1 PageID #: 95



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE: ETHICON, INC.,
       PELVIC REPAIR SYSTEM                                         MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO

CYNTHIA KIEL,

                        Plaintiff,

v.                                                   Civil Action No. 2:15-cv-11448

ETHICON, INC., and
JOHNSON & JOHNSON,

                        Defendants.

                           MEMORANDUM OPINION AND ORDER

       Plaintiff, Cynthia Kiel’s counsel filed this civil action on July 22, 2015, [ECF No. 1].

On November 26, 2018, plaintiff’s counsel filed a Suggestion of Death noting the death of

plaintiff Cynthia Kiel on May 1, 2015. Because the plaintiff was deceased prior to the time this

case was filed, she cannot bring a lawsuit in her own name. “[A] lawsuit filed in the name of a

deceased individual is a nullity over which this Court has no jurisdiction.” In re Engle Cases,

No. 3:09-cv-1000-J-32JBT, 2013 WL 8115442, at *2 (M.D. Fla. Jan. 22, 2013). Accordingly,

the court ORDERS that this case is DISMISSED without prejudice and STRICKEN from the

docket of this court.

       The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this

Order to counsel and any unrepresented party.

                                             ENTER: June 11, 2020
